        Case 4:19-cr-00086-RP-HCA Document 244 Filed 04/29/20 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF IOWA
                                       CENTRAL DIVISION

  UNITED STATES OF AMERICA,
                                                   CASE NO. 4:19-CR-00086
                    Plaintiff,
  vs.
                                                   MOTION FOR LEAVE TO FILE
                                                   SENTENCING MEMORANDUM
  EDWARD FRANCISCO SOTO,                           UNDER SEAL
            Defendant.


        COMES NOW, the Defendant, Edward Francisco Soto, by and through the

undersigned counsel, Benjamin D. Bergmann, and in support of his motion requesting that

his sentencing brief be filed under seal pursuant to Local Rule 5.c respectfully states to the

court as follows:

        1.    According to Local Rule 5.c regarding “the documents sought to be filed

under seal,” the documents must be described in the motion with sufficient particularity to

enable the court to rule on the motion without reviewing the documents.

        2.    Mr. Soto is filing a sentencing brief which contain references to confidential

information relating to sensitive information relating to his past. The nature of the

information is such that it should not be openly shared in an open criminal case file.

        3.    Mr. Soto may be adversely affected if the contents of his sentencing

memorandum become part of the public case file.

        WHEREFORE, the Defendant, Edward Francisco Soto, respectfully requests that

the court permit him to file his sentencing brief under seal.




                                               1
      Case 4:19-cr-00086-RP-HCA Document 244 Filed 04/29/20 Page 2 of 2



                                  PARRISH KRUIDENIER DUNN BOLES GRIBBLE
                                  GENTRY BROWN & BERGMANN, L.L.P.

                                    By: /s/ Benjamin D. Bergmann____
                                         Benjamin D. Bergmann      AT0009469
                                         2910 Grand Avenue
                                         Des Moines, Iowa 50312
                                         Telephone: (515) 284-5737
                                         Facsimile: (515) 284-1704
                                         Email: bbergmann@parrishlaw.com
                                         ATTORNEY FOR DEFENDANT
                               CERTIFICATE OF SERVICE

The undersigned hereby certifies that on April 29, 2020, I electronically filed the foregoing
with the Clerk of Court using the ECF system and a true copy of the foregoing was served
either electronically or by U.S. First Class Mail upon the following:

United States Attorney's Office - DSM
110 E Court Ave, Suite 286
Des Moines, IA 50309
515 473-9300
Fax: 515 473-9292
ATTORNEY FOR PLAINTIFF
                                                 /s/ Keren Guerrero
                                                 Keren Guerrero
                                                 Legal Assistant




                                             2
